Exhibit 10.15a [ University of Glasgowletterhead ] Pathfinder, LLC 12 Bow Street Cambridge MA 02138 USA 19 April 2012 STRICTLY PRIVATE AND CONFIDENTIAL Dear Sirs Research Agreement – Extension No. 2 We refer to our recent discussions regarding the research agreement between The University Court of the University of Glasgow (the University) and Pathfinder, LLC (now a wholly owned subsidiary of Pathfinder Cell Therapy, Inc., previously known as SyntheMed, Inc.) (the Company) (contract no. 49974/1) dated 23 March 2009, as extended by way of an extension letter from the University to the Company dated 29 March 2011 (the Research Agreement).Terms defined in the Research Agreement will have the same meaning where used herein. The Research Agreement was due to expire on 24 March 2012.The purpose of this letter is to document the parties’ agreement to vary the terms of the Research Agreement in order to extend the term of the Research Agreement for a further period of twelve months. Therefore, notwithstanding the date hereof and with effect from 24 March 2012, each of the University and the Company have agreed as follows: 1. The Subsequent Period will be extended for a further period of twelve (12) months (and so the Subsequent Period will now expire on 23 March 2013); 2. The research to be carried out by the University during the extended portion of the Subsequent Period is set out in Appendix 1 to this letter; 3. In consideration of the research services to be conducted by the University during the extended portion of the Subsequent Period, the Company shall pay to the University the sum of four hundred and thirty one thousand, six hundred and twenty eight poundsand fifty three pence (£431,628.53).Such sum will be payable in twelve (12) equal instalments monthly in arrears, the first instalment being due on 23 April 2012 and each subsequent instalment being due on the 23rd day of the relevant calendar month.Such sums shall be paid by the Company to the University by way of a bank transfer. 4. The Research Agreement will continue in full force and effect, as varied by the terms of this letter, unless and until terminated in accordance with its terms. 5. This letter will be governed by and construed in accordance with the laws of Scotland Please confirm your acceptance of the terms of this letter by signing, dating and returning the enclosed copy hereof. Yours faithfully /s/ Paul Ellis For and on behalf of The University Court of the University of Glasgow We accept the terms of the above letter and agree to be bound by its terms: By: /s/ Richard L. Franklin Richard L. Franklin, CEO ……………. 4/24/12…………… For and on behalf of Pathfinder, LLC Date [Appendix I Omitted]
